Citation Nr: 1104737	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post L4-5 microdiskectomy for herniated disc at L4-5 with 
postoperative lumbar wound infection, to include entitlement to 
an effective date prior to April 27, 2006, for the grant of a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board observes that the August 2005 rating decision on appeal 
implemented the Board's May 2005 decision that granted service 
connection under the provisions of 38 U.S.C.A. § 1151 for an 
additional lumbar spine disability, which the RO characterized as 
status post L4-5 microdiskectomy for herniated disc at L4-5 with 
postoperative lumbar wound infection, resulting from a 
staphylococcus infection that was incurred during a January 1998 
VA hospitalization.  The RO assigned an initial 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.130, effective 
April 2, 1998, and an initial 20 percent evaluation, effective 
May 1, 1998.  Pertinent to the assignment of the initial 20 
percent evaluation, the RO determined that, as the Veteran's pre-
surgical back disorder was 40 percent disabling and, after the 
intervening surgical treatment aggravated such disorder, it was 
60 percent disabling, he was entitled to a 20 percent rating, 
i.e., the difference between the lumbar spine disability 
evaluation before and after VA treatment.  The Veteran appealed 
with respect to the initially assigned evaluation.

During the course of the appeal, the Veteran was awarded a TDIU, 
effective April 27, 2006; however, he has alleged that he is 
entitled to an effective date retroactive to the date he 
originally filed a claim for service connection for his back 
disability, i.e., March 26, 1998.  In this regard, the Board 
observes that VA initially received such claim on April 2, 1998, 
which is the date service connection was awarded.  While the 
issue of entitlement to an earlier effective date for a TDIU has 
not been certified for appeal, the United States Court of Appeals 
for Veterans Claims (Court) has held that when evidence of 
unemployability is submitted during the course of an appeal from 
an assigned disability rating, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Specifically, the Court determined when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In the instant 
case, at the time the Veteran filed his initial claim of 
entitlement to service connection for a back disorder under the 
provisions of 38 U.S.C.A. § 1151, he stated that he had been 
unable to work since June 1994 and indicated that he was seeking 
entitlement to a 100 percent disability rating for his back 
disorder as he was bedbound and required aid and attendance.  
Moreover, during the course of the appeal, the Veteran submitted 
additional statements indicating that he was unemployed due to 
his service-connected back disability.  Therefore, the issue of 
entitlement to a TDIU, prior to April 27, 2006, is part and 
parcel of the Veteran's claim for a higher initial rating for his 
back disability.  As such, the issue has been characterized as 
shown on the first page of the decision.

In connection with his initial rating claim, the Veteran provided 
testimony before a Decision Review Officer at the RO in April 
2008; a transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As indicated previously, the Veteran is service-connected for 
status post L4-5 microdiskectomy for herniated disc at L4-5 with 
postoperative lumbar wound infection and an initial 20 percent 
evaluation has been assigned.  He alleges that such service-
connected disability is more severe than as reflected by the 
currently assigned evaluation and has rendered him unemployable 
prior to April 27, 2006.

As an initial matter, the Board finds that a remand is necessary 
in order to obtain outstanding VA treatment records.  In this 
regard, the Veteran has been treated at the Biloxi, Mississippi, 
and Birmingham, Alabama, VA Medical Centers throughout the course 
of the appeal.  The record reflects that treatment records dated 
from July 7, 1998, through August 10, 2006, were submitted by the 
Veteran for consideration.  Additionally, VA obtained various 
treatment records dated prior to October 1997 and from October 
2004 to October 2007 as well as sporadic records dated in 1998, 
2003, and 2004.  Therefore, in order to ensure that all relevant 
treatment records pertaining to the severity of the Veteran's 
back disorder prior to VA surgical treatment as well as those 
addressing the current severity of his service-connected back 
disability, the agency of original jurisdiction (AOJ) should 
obtain all treatment records not already contained in the claims 
file from the Biloxi and Birmingham VA Medical Centers dated from 
October 1997 to the present.  

Pertinent to the TDIU aspect of the Veteran's claim, the Board 
notes that a total disability rating may be granted when a 
claimant is unable to secure or follow a substantially gainful 
occupation because of service-connected disabilities.  When a 
claimant claims unemployability but is less than totally disabled 
under the schedular criteria, a total rating may nevertheless be 
granted if service-connected disorders prevent him from securing 
and maintaining substantially gainful employment, provided that: 
if there is only one such disability, the disability is rated at 
60 percent or more; and if there are two or more disabilities, at 
least one of them is rated at 40 percent or more and the combined 
rating is 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
evidence demonstrates that the Veteran is unemployable by reason 
of his service-connected disabilities, but fails to meet the 
percentage standards discussed above, the claim must be submitted 
to the Director of Compensation and Pension (C&P) Service for 
extraschedular consideration. 38 C.F.R. § 4.16(b).

Prior to April 27, 2006, the Veteran's service-connected 
disabilities did not meet the threshold percentage criteria under 
38 C.F.R. § 4.16(a).  Specifically, prior to such date, the 
Veteran's service-connected disabilities were bronchitis, 
evaluated as 10 percent disabling, effective January 25, 1968, 
and status post L4-5 microdiskectomy for herniated disc at L4-5 
with postoperative lumbar wound infection, evaluated as 20 
percent disabling, effective May 1, 1998, which result in a 
combined evaluation of 30 percent, effective May 1, 1998.   
Therefore, the relevant inquiry is whether such service-connected 
disabilities prohibited him from sustaining gainful employment 
prior to April 27, 2006, such that the claim should be submitted 
to the Director of C&P Service for extraschedular consideration.

In this regard, the Board finds that a remand is necessary in 
order to afford the Veteran a contemporaneous VA examination in 
order to assess the current nature and severity of his back 
disability, and obtain retrospective medical opinions regarding 
the severity of such disability prior to his surgery as well as 
the impact his service-connected disabilities, to include his 
back disability, had on his employability prior to April 27, 
2006.  The Board notes that the Veteran's service-connected back 
disability was evaluated by VA in December 1998, April 2007, 
October 2007, and April 2008; however, no examiner has offered an 
opinion regarding the severity of the Veteran's back disability 
prior to VA surgical treatment in January 1998 or the impact his 
service-connected disabilities, to include such back disability, 
had on his employability prior to April 27, 2006.  In this 
regard, the Board observes that a retrospective medical opinion 
may be required to determine whether, and if so when, it can be 
concluded that the Veteran's service-connected disabilities alone 
prevented a Veteran from obtaining and maintaining substantially 
gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(noting that a duty to assist may include development of medical 
evidence through a retrospective medical evaluation where there 
is a lack of medical evidence for the time period being rated); 
see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a lack 
of medical evidence for the time period being rated).  Therefore, 
since it has been almost three years since the Veteran's service-
connected back disability was last evaluated by VA and there are 
unresolved medical inquiries, the Board finds that the Veteran 
should be afforded a contemporaneous VA examination in order to 
assess the current nature and severity of his back disability as 
well as obtain retrospective medical opinions.

If, after obtaining the aforementioned opinion, the AOJ 
determines that Veteran is prohibited from sustaining gainful 
employment due to his service-connected disabilities prior to 
April 27, 2006, the case should be forwarded to the Director of 
C&P Service for extraschedular consideration.  See 38 C.F.R. § 
4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all VA treatment records not 
already contained in the claims file from the 
Biloxi and Birmingham VA Medical Centers 
dated from October 1997 to the present.  All 
reasonable attempts should be made to obtain 
any identified records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination so as to determine the current 
nature and severity of his service-connected 
back disability.  The claims file, to include 
a copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  In offering any 
assessments or opinions, the examiner should 
take into account all evidence of record, to 
include both the lay and medical evidence.  
All opinions expressed by the examiner should 
be accompanied by a complete rationale.  
Following an interview with the Veteran, a 
review of the evidence of record, and a 
physical examination, the examiner is 
requested to address the following inquiries:

(A)  The examiner should describe current 
nature and severity of all manifestations, 
to include orthopedic and neurologic 
impairments, of the Veteran's service-
connected back disability. 

(B)  The examiner is further requested to 
review the full file, to include all 
records dated prior to the Veteran's VA 
surgical treatment in January 1998, and 
offer an assessment of the nature and 
severity of the manifestations, to include 
orthopedic and neurologic impairments, of 
the Veteran's back disorder prior to such 
surgery.

(C)  The examiner is also requested to 
provide an opinion as to whether it is at 
least as likely as not that Veteran's 
service-connected disabilities of 
bronchitis and status post L4-5 
microdiskectomy for herniated disc at L4-5 
with postoperative lumbar wound infection, 
singularly or jointly, rendered him unable 
to secure or follow a substantially 
gainful occupation consistent with his 
education and occupational experience 
prior to April 27, 2006.  If the examiner 
finds that the Veteran was unemployable 
due to such service-connected disabilities 
prior to April 27, 2006, he or she should 
indicate when exactly the Veteran was 
rendered unemployable, if possible.  The 
examiner is advised that he or she may not 
consider a disability service-connected 
prior to the effective date of the grant 
of service connection.  Specifically, the 
examiner may not consider the service-
connected bronchitis prior to January 25, 
1968, and the service-connected status 
post L4-5 microdiskectomy for herniated 
disc at L4-5 with postoperative lumbar 
wound infection prior to April 2, 1998.  
In offering the foregoing opinion, the 
examiner should not take into 
consideration factors other than the 
Veteran's service-connected disabilities 
(i.e., age or nonservice-connected 
disabilities).  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claim, to 
include consideration of an effective date 
prior to April 27, 2006, for a TDIU, should 
be readjudicated based on the entirety of the 
evidence.  If it is determined that the 
Veteran is unemployable by reason of his 
service-connected disabilities prior to April 
27, 2006, the claim shall be submitted to the 
Director of C&P Service for extraschedular 
consideration in accordance with 38 C.F.R. § 
4.16(b).  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



